 



Exhibit 10.41
Execution Copy
TERREMARK WORLDWIDE, INC.
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), is made and entered
into as of January 5, 2007, by and between Terremark Worldwide, Inc. (the
“Company”) and Credit Suisse International (the “Purchaser”).
R E C I T A L S:
     A. The Company and the Purchaser have entered into a Purchase Agreement
(“Purchase Agreement”), dated as of the date hereof for (i) the purchase and
sale of $4,000,000 principal amount of the Company’s 0.50% Senior Subordinated
Convertible Notes due 2009 (the “Notes”) issued pursuant to an Indenture between
the Company and The Bank of New York Trust Company, N.A., as trustee (the
“Indenture”), and (ii) the issuance of 145,985 shares (the “Fee Shares”, and
together with the shares of common stock issuable upon conversion of the Notes,
the “Shares”) of the Company’s common stock, par value $.001 (the “Common
Stock”).
     B. As a condition to closing of the Purchase Agreement, the parties have
agreed to enter into this Agreement.
     NOW, THEREFORE, in consideration of the above recitals and the mutual
covenants, representations, warranties and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto intending to be legally bound do hereby
agree as follows:
     1. Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.
     2. Representations of the Purchasers. The Purchaser represents and warrants
to the Company as follows:
          (a) The Purchaser acknowledges and agrees that the certificates
representing the Shares shall bear a legend in substantially the form appearing
below (unless subsequently registered under the Act) in addition to any other
legend required by a subordination agreement or intercreditor agreement:
“THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD,
PLEDGED, HYPOTHECATED, ASSIGNED OR TRANSFERRED EXCEPT (i) PURSUANT TO A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT THAT HAS BECOME EFFECTIVE AND IS
CURRENT WITH RESPECT TO THESE SECURITIES, OR (ii) PURSUANT TO A SPECIFIC
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT BUT ONLY (EXCEPT IN THE
CASE OF A TRANSFER MADE PURSUANT TO RULE 144,

 



--------------------------------------------------------------------------------



 



RULE 144A OR REGULATION S PROMULGATED UNDER THE SECURITIES ACT) UPON THE COMPANY
FIRST HAVING OBTAINED THE WRITTEN OPINION OF COUNSEL TO THE CORPORATION, OR
OTHER COUNSEL REASONABLY ACCEPTABLE TO THE CORPORATION, THAT THE PROPOSED
DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT
AS WELL AS ANY APPLICABLE “BLUE SKY” OR SIMILAR SECURITIES LAWS.”
     The Purchaser also acknowledges that the Company may place a stop transfer
order against transfer of any of the Shares, if necessary in the Company’s
reasonable judgment, in order to assure compliance by the Purchaser with the
terms of the Purchase Agreement and this Agreement.
          (b) The individual executing this Agreement has appropriate authority
to act on behalf of the Purchaser. This Agreement has been duly executed and
delivered by or on behalf of such Purchaser and constitutes the valid and
binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms (except in all cases as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and except
that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought).
     3. Representations and Warranties of the Company. The Company represents
and warrants to the Purchaser that the Company has full right, power and
authority to enter into this Agreement and this Agreement has been duly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding agreement of the Company enforceable against the Company in
accordance with its terms (except in all cases as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws. affecting the enforcement of creditors’ rights generally and
except that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought).
     4. Covenants of the Purchaser. The Purchaser agrees and covenants that it
will not sell, transfer or make any disposition of any securities of the Company
after the effectiveness of any registration statement relating to a primary
public offering by the Company for a period of time as required by the managing
underwriter of any such offering not to exceed 90 days; provided that each
director, executive officer and 5% or greater shareholder of the Company shall
have agreed to such restrictions for the same time period.
     5. Registration and Listing of Shares . The Company hereby agrees with the
Purchasers that:
          (a) (i) (i) The Company shall use its commercially reasonable efforts
to file or cause to be filed, a registration statement (the “Registration
Statement”) under the Securities Act, to permit the resale by a holder thereof
of the Shares and to have such registration statement

2



--------------------------------------------------------------------------------



 



declared effective no later than 180 days following the Closing Date (the
“Effectiveness Deadline”).
               (ii) The Company shall use its commercially reasonable efforts to
cause such Registration Statement to remain effective until the earlier to occur
of (A) the date on which the shares are transferable without registration
pursuant to Rule 144(k) under the Securities Act with respect to the Purchaser
and (B) such time as all the Shares covered by the Registration Statement have
been sold or are otherwise freely tradable without registration under the
Securities Act (the “Effectiveness Period”).
          (b) In connection with the foregoing, the Company will:
               (i) Prepare and file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement with respect to such securities and
use its commercially reasonable efforts to cause such Registration Statement to
become and remain effective.
               (ii) Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the sale or
other disposition of all securities covered by such Registration Statement
whenever the holder of such securities shall desire to sell the same.
               (iii) Furnish to each holder of shares such number of copies of a
summary prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such holder may reasonably request in order to facilitate the sale
of the Common Stock owned by holder.
               (iv) Use its commercially reasonable efforts to register or
qualify the securities covered by such Registration Statement under applicable
blue sky laws, and do such other reasonable acts and things as may be required
in jurisdictions to which such blue sky laws apply; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or qualify as a foreign corporation in any jurisdiction.
          (c) Deliver such documents and certificates as may be reasonably
requested by such holder, including those to evidence compliance with Section
(b)(ii) hereof.
          (d) If requested, promptly include or incorporate in a prospectus
supplement or post-effective amendment to the Registration Statement such
information as such holder requests should be included therein and to which the
Company does not reasonably object and shall make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
it is notified of the matters to be included or incorporated in such prospectus
supplement or post-effective amendment.
          (e) All of the expenses incurred in complying with the foregoing,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the NASD), printing expenses, fees and
disbursements of counsel for the Company, expenses of

3



--------------------------------------------------------------------------------



 



any special audits incident to or required by any such registration and expenses
of complying with the securities or blue sky laws or any jurisdictions shall be
paid by the Company.
          (f) The Company shall also use its commercially reasonable efforts to
cause such Common Stock to be listed on the American Stock Exchange or such
other principal national securities exchange on which the shares of Common Stock
are then listed or if the shares are not so listed, on The NASDAQ Stock Market,
if the shares are then listed on such market.
          (g) The Purchaser shall furnish to the Company such information
regarding itself and, the Shares beneficially owned by it and the intended
method of disposition of the Shares beneficially owned by it as shall be
reasonably required to effect the registration of such Shares and shall execute
such documents in connection with such registration as the Company may
reasonably request.
     6. Indemnification. In the event of any offer of the Shares pursuant to the
Registration Statement or any amendment thereof hereof, the Company agrees to
indemnify and hold harmless the Purchaser, each underwriter, if any, of such
Shares, and each other person, if any, who controls the Purchaser or any such
underwriter within the meaning of the Act, from and against any and all losses,
claims, damages or liabilities (or actions in respect thereof including, without
limitation, any action brought under Section 11 or Section 12 of the Securities
Act) which arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement under
which the Shares were registered and offered under the Act or any prospectus
contained therein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
Purchaser, each such underwriter, and each such controlling person for any legal
or any other expenses reasonably incurred by such Purchaser, such underwriter or
controlling person in connection with the investigation or defense of any such
loss, claim, damage, liability or action, provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement or such prospectus in reliance upon, and in conformity
with, written information furnished to the Company by such Purchaser, such
underwriter or such controlling person, specifically for use in preparation
thereof, provided further, that the Company shall not file any such Registration
Statement or prospectus containing information relating to such Purchaser
without providing the Purchaser with an opportunity to review and, to the extent
incorrect, correct such information.
     In the event of any offer of the Shares pursuant to the Registration
Statement or any amendment thereof, and to the extent permitted by applicable
law, the Purchaser, agrees to indemnify and hold harmless the Company, each
person who controls the Company within the meaning of the Act, and each officer
and director of the Company from and against any losses, claims, damages or
liabilities, joint or several, to which the Company, such controlling person or
any such officer or director may become subject under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof including, without limitation, any action brought under Section 11 or
Section 12 of the Securities Act) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in such

4



--------------------------------------------------------------------------------



 



post-effective amendment or other Registration Statement under which such Shares
were offered or any prospectus contained therein, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
which untrue statement or alleged untrue statement or omission or alleged
omission was made therein in reliance upon, and in conformity with, written
information furnished to the Company by such Purchaser or such controlling
person specifically for use in connection with the preparation thereof (provided
that the Company shall have afforded the Purchaser with an opportunity to
review, and to the extent incorrect, correct such information prior to the
filing thereof), and to reimburse the Company, each such controlling person and
each such officer or director for any legal or any other expenses reasonably
incurred by them in connection with investigating, or defending any such loss,
claim, damage, liability or action; provided, however, that any such
indemnification obligation shall be individual to a Purchaser and limited to an
aggregate maximum dollar amount not to exceed the aggregate dollar amount of the
proceeds received by the Purchaser in any such offering.
     Promptly after receipt by an indemnified party of notice of the
commencement of any action or the assertion of a claim that may be subject to
indemnification hereunder, such indemnified party, if a claim in respect thereof
is to be made against an indemnifying party, will give written notice to such
indemnifying party of the commencement or assertion thereof. Indemnification
provided for under this Section 6 shall not be available to the indemnified
party if it shall fail to give such notice to the indemnifying party (if the
indemnifying party was not aware of the action) to the extent the indemnifying
party was prejudiced by failure to receive such notice, but the omission to give
such notice shall not relieve the indemnifying party from any liability it
otherwise may have to the indemnified party. In case any such action is brought
or such assertion is made against any indemnified party, and it notifies any
indemnifying party of such commencement or assertion, the indemnifying party
will be entitled to participate in and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such indemnified party for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof, other than the
reasonable cost of investigation.
     7. Liquidated Damages. If the Registration Statement covering the
securities required to be filed by the Company pursuant to Section 5 hereof is
not declared effective by the Commission by the Effectiveness Deadline, or the
Registration Statement shall cease to be effective at any time after the
Effectiveness Deadline but prior to the termination of the Effectiveness Period
(a “Noneffective Period”), then the Company shall make the payments to the
Purchaser as provided in the next sentence as liquidated damages and not as a
penalty; provided however, that if after a Registration Statement is declared
effective the Board of Directors of the Company reasonably determines in good
faith that the continued effectiveness of the filing of such Registration
Statement at such time would be materially detrimental to the Company and it is
therefore necessary to suspend the filing of such Registration Statement the
Company may suspend the effectiveness of such Registration Statement for a
period of time not to exceed 90 days in any 12 month period without incurring
any liquidated damages pursuant to this Section 7 for such Noneffective Period.
The amount to be paid by the Company to each Purchaser shall be determined as of
each Computation Date (as defined below), and such amount

5



--------------------------------------------------------------------------------



 



per share shall be equal to 0.5% (the “Liquidated Damage Rate”) of the total
proceeds received by the Company pursuant to the sale of the Notes divided by
the aggregate number of shares into which the Notes are convertible on the
Computation Date for the period from the Effectiveness Deadline or the
commencement of a Noneffective Period, as applicable, to the first Computation
Date, and for each 30-day period of any subsequent Computation Dates thereafter,
calculated on a pro rata basis to the date on which the Registration Statement
is declared effective by the Commission (the “Periodic Amount”). The full
Periodic Amount shall be paid by the Company to the Purchaser by wire transfer
of immediately available funds within three days after each Computation Date. As
used in this Section 7, “Computation Date” means the date which is 30 days after
the Effectiveness Deadline or the commencement of a Noneffective Period, as
applicable, and, if the Registration Statement to be filed by the Company
pursuant to Section 5 has not theretofore been declared effective by the
Commission, each date which is 30 days after the previous Computation Date until
such Registration Statement is so declared effective.
     8. Rule 144. The Company covenants that it will file the reports required
to be filed by it under the Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and it will take such further
action as the Purchasers may reasonably request, all to the extent required from
time to time to enable the Purchasers to sell the Shares without registration
under the Act within the limitation of the exemptions provided by (a) Rule 144
under the Act, as such Rule may be amended from time to time, or (b) any similar
rule or regulation hereafter adopted by the Commission. Upon the request of the
Purchaser, the Company will deliver to it a written statement as to whether the.
Company has complied with such information disclosure and other requirements.
     9. Notices.
          (a) Any notice required to be given or delivered to the Purchaser
shall be sent to the Purchaser’s address as follows:

     
If to the Purchaser:
  11 Madison Avenue
 
  New York, NY 10010-3629
 
  Attention: Damien Dwin
 
  Telecopy: 212-743-4280
 
   
 
  With a copy to:
 
   
 
  Latham & Watkins LLP
 
  885 Third Avenue
 
  New York, NY 10022
 
  Attention: Joshua Tinkelman
 
  Telecopy: (212) 751-4864

          (b) Any notice required to be given or delivered to the Company shall
be sent to:

     
 
  Terremark Worldwide, Inc.
 
  2601 S. Bayshore Drive

6



--------------------------------------------------------------------------------



 



     
 
  Miami, Florida 33133
 
  Attention: Adam Smith, Chief Legal Officer
 
  Telecopy: (305) 856-3200

          (c) All notices hereunder shall be in writing and shall be deemed to
have been given (i) when delivered personally, (ii) when received via facsimile
if on a business day during customary business hours (otherwise, on the next
business day), (iii) three (3) days after being deposited in the United States
mail, registered, postage prepaid, or (iv) the next business day after being
delivered to a nationally recognized overnight courier.
     10. Survival of Representations and Warranties. All representations and
warranties and agreements hereunder shall survive execution of this Agreement.
     11. Governing Law/Venue. This Agreement and the rights and obligations of
the parties shall be governed by and construed in accordance with the laws of
the State of Florida applicable to contracts made and to be performed wholly
within that State. The Purchaser hereby irrevocably consents to the
non-exclusive jurisdiction of the state or federal courts located in Miami-Dade
County, Florida in connection with any suit, action, or other proceeding arising
out of or related to this Agreement and hereby agrees not to assert, by way of
motion, as a defense, or otherwise in any such suit action or other proceeding
that the same is brought in an inconvenient forum, that the venue is improper,
or that the subject matter hereof can not be enforced by such courts.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date first set forth above:

                      COMPANY:       INVESTORS:    
 
                    TERREMARK WORLDWIDE, INC.       CREDIT SUISSE INTERNATIONAL
   
 
                   
By:
  /s/ Jose A. Segrera        By:   /s/ Robert Nydegger     
 
 
 
         
 
   
Print Name:
  Jose A. Segrera        Name:   Robert Nydegger     
Title:
  Chief Financial Officer        Title:   Managing Director       
 
          By:    /s/ Damien Dwin     
 
 
 
         
 
   
 
          Name:   Damien Dwin     
 
          Title:   Director     

